

Exhibit 10.1
 
SIXTH AMENDMENT TO LEASE
 
     THIS SIXTH AMENDMENT TO LEASE (this “Sixth Amendment”) is entered into as
of this 4th day of June, 2010 (“Execution Date”), by and between BMR-LANDMARK AT
EASTVIEW LLC, a Delaware limited liability company (“Landlord”), and REGENERON
PHARMACEUTICALS, INC., a New York corporation (“Tenant”).
 
RECITALS
 
     A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 21, 2006 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of October 24, 2007 (the “First Amendment”), that
certain Second Amendment to Lease dated as of September 30, 2008 (the “Second
Amendment”), that certain Third Amendment to Lease dated as of April 29, 2009
(the “Third Amendment”), that certain Fourth Amendment to Lease dated as of
December 3, 2009 (the “Fourth Amendment”), and that certain Fifth Amendment to
Lease dated as of February 11, 2010 (the “Fifth Amendment” and, collectively
with the Original Lease and the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment and as the same may have been further amended,
supplemented or otherwise modified from time to time, the “Lease”), whereby
Tenant leases certain premises (the “Premises”) from Landlord at 735, 745, 755,
765 and 777 Old Saw Mill River Road in Tarrytown, New York (collectively, the
“Buildings”, and each a “Building”);
 
     B. WHEREAS, Tenant desires to lease from Landlord and Landlord desires to
lease to Tenant approximately six thousand eight hundred thirty-eight (6,838)
rentable square feet of additional space in the 765 Building, consisting of
approximately two thousand six hundred ninety-one (2,691) rentable square feet
(“Phase 1”, and generally a “Phase”) and approximately four thousand one hundred
forty-seven (4,147) rentable square feet (“Phase 2”, and generally a “Phase”),
all as shown on Exhibit A attached hereto (Phase 1 and Phase 2 are collectively
referred to herein as the “765 Expansion Premises”); and
 
     C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only
in the respects and on the conditions hereinafter stated.
 
AGREEMENT
 
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:
 
     1. Definitions. For purposes of this Sixth Amendment, capitalized terms
shall have the meanings ascribed to them in the Lease unless otherwise defined
herein. The Lease, as amended by this Sixth Amendment, is referred to herein as
the “Amended Lease.”
 
     2. 765 Expansion Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord the 765 Expansion Premises, effective as of
Landlord’s delivery to Tenant of the applicable Phase thereof. Landlord shall
use commercially reasonable efforts to deliver Phase 1 to Tenant on the
Execution Date, or as soon as reasonably practicable thereafter, and Phase 2 on
or before November 30, 2010. Landlord shall provide Tenant with sixty (60) days
prior notice of delivery of Phase 2. The Term for the 765 Expansion Premises
shall expire on the Term Expiration Date for the New Premises, subject to (a)
Tenant’s option to extend the Term of the Lease as provided in Article 44 of the
Amended Lease, and (b) Tenant’s termination option set forth in Section 7 below.
Upon delivery of Phase 1 to Tenant, the total rentable square feet of space of
the Premises located within Building 765 shall be one hundred six thousand eight
hundred ninety (106,890) rentable square feet of space and upon delivery of
Phase 2 to Tenant the total rentable square feet of space of the Premises
located within Building 765 shall be one hundred eleven thousand thirty-seven
(111,037) rentable square feet of space.
 

--------------------------------------------------------------------------------



     3. Tenant’s Pro Rata Shares. From and after the delivery of Phase 1, (a)
the Premises shall be deemed to include Phase 1, (b) Tenant’s Pro Rata Share of
the 765 Building shall increase from 58.80% to 60.23%, (c) Tenant’s Pro Rata
Share of the Existing Project shall increase from 23.50% to 23.83%, (d) Tenant’s
Pro Rata Share of the New Project shall remain at 100%, and (e) Tenant’s Pro
Rata Share of the Entire Project shall increase from 48.30% to 48.52%. From and
after the delivery of Phase 2, (v) the Premises shall be deemed to include the
entire 765 Expansion Premises, (w) Tenant’s Pro Rata Share of the 765 Building
shall increase from 60.32% to 62.48%, (x) Tenant’s Pro Rata Share of the
Existing Project shall increase from 23.85% to 24.36%, (y) Tenant’s Pro Rata
Share of the New Project shall remain at 100%, and (z) Tenant’s Pro Rata Share
of the Entire Project shall increase from 48.54% to 48.88%. Effective as of the
delivery of Phase 1, Section 2.2 of the Lease is hereby deleted in its entirety
and replaced with the following:
 
2.2 The Premises, the Buildings, and certain related terms are defined as
follows. In these definitions, each Rentable Area is expressed in rentable
square footage. Rentable Area and Tenant’s Pro Rata Shares are all subject to
adjustment under this Lease, including under Section 9.2.
 

Definition or Provision Means the Following: “Premises” Retained Premises, New
Premises, Modified Additional Premises, Swap Premises, 755 Premises, Swing
Premises, and Phase 1 (of the 765 Expansion Premises) “Buildings” 735 Building,
745 Building, 755 Building, 765 Building and 777 Building Rentable Area of
Premises 539,822 square feet Rentable Area of Buildings 117,935 for 735 Building
111,708 for 745 Building
130,877 for 755 Building
177,203 for 765 Building
311,104 for 777 Building Rentable Area of Existing Project 751,648 Rentable Area
of New Project 360,520


2
 

--------------------------------------------------------------------------------




Definition or Provision Means the Following: Rentable Area of Entire Project
1,112,168 Tenant’s Pro Rata Share of Buildings 100% of 735 Building
100% of 745 Building
100% of 755 Building
60.23% of 765 Building
23.28% of 777 Building Tenant’s Pro Rata Share of the Existing Project (Based on
Retained Premises, Modified  Additional Premises, Swap Premises, Swing Premises
and Phase 1 Premises only) 23.83% Tenant’s Pro Rata Share of the New Project
(Based on the New Premises and the 755 Premises) 100% Tenant’s Pro Rata Share of
Entire Project 48.52%


Effective as of the delivery of Phase 2, Section 2.2 of the Lease is hereby
deleted in its entirety and replaced with the following:
 
2.2 The Premises, the Buildings, and certain related terms are defined as
follows. In these definitions, each Rentable Area is expressed in rentable
square footage. Rentable Area and Tenant’s Pro Rata Shares are all subject to
adjustment under this Lease, including under Section 9.2.
 

Definition or Provision Means the Following: “Premises” Retained Premises, New
Premises, Modified Additional Premises, Swap Premises, 755 Premises, Swing
Premises, and 765 Expansion Premises “Buildings” 735 Building, 745 Building, 755
Building, 765 Building and 777 Building Rentable Area of Premises 543,969 square
feet Rentable Area of Buildings 117,935 for 735 Building
111,708 for 745 Building
130,877 for 755 Building
177,203 for 765 Building
311,104 for 777 Building Rentable Area of Existing Project 751,648 Rentable Area
of New Project 360,520


3
 

--------------------------------------------------------------------------------




Definition or Provision Means the Following: Rentable Area of Entire Project
1,112,168 Tenant’s Pro Rata Share of Buildings 100% of 735 Building
100% of 745 Building
100% of 755 Building
62.48% of 765 Building
23.28% of 777 Building Tenant’s Pro Rata Share of the Existing Project (Based on
Retained Premises, Modified Additional Premises, Swap Premises, Swing Premises
and 765 Expansion Premises only) 24.36% Tenant’s Pro Rata Share of the New
Project (Based on the New Premises) 100% Tenant’s Pro Rata Share of Entire
Project 48.88%


     4. Rent.
 
          a. Basic Annual Rent. Commencing as of the dates set forth below and
continuing through the Term, and subject to the provisions of Section 7 hereof,
Tenant shall pay Landlord Basic Annual Rent for the 765 Expansion Premises in
accordance with the following schedule (in addition to Rent otherwise due under
the Lease) and in accordance with the terms for payment of Basic Annual Rent set
forth in the Lease. Basic Annual Rent for the 765 Expansion Premises shall
increase annually every July 1st by two and one-half percent (2.5%) of the
then-current applicable Basic Annual Rent, commencing as of July 1, 2011.
 

Portion of Applicable Basic Annual Rentable Initial Basic Total Annual Basic
Total Monthly Premises Rent Commencement s.f. of 765 Annual Rent Annual Rent
Date Expansion Per Rentable Premises s.f.     Annually Phase 1 Upon delivery of
2,691 $27.00 $72,657 $6,054.75   Phase 1   (to be prorated)   Phase 1 and Upon
delivery of 6,838 $27.00 $184,626 $15,385.50 Phase 2 Phase 2 (to be prorated)


          b. Operating Expenses.
 
          i. In addition to Basic Annual Rent, commencing as of the delivery
date of the applicable Phase, Tenant shall pay to Landlord as Additional Rent,
at times specified in the Amended Lease, Tenant’s Pro Rata Share of Operating
Expenses with respect to the 765 Expansion Premises, or Phase thereof, delivered
to Tenant.
 
4
 

--------------------------------------------------------------------------------



          ii. For the avoidance of doubt (i) HVAC for the 765 Expansion
Premises, or either Phase thereof, shall be calculated in the same manner as
provided in the Amended Lease with respect to the Retained Premises, and (ii)
the 765 Expansion Premises, or either Phase thereof, shall be treated as
Retained Premises for the purposes of allocation of the CAM Pool Charges in
accordance with Exhibit O of the Amended Lease (in each case, as of the
applicable commencement date for each such portion of the Premises).
 
     5. Tenant Improvements. Landlord shall make available to Tenant a tenant
improvement allowance equal to One Hundred Seventy Thousand Nine Hundred Fifty
Dollars (($170,950), based on Twenty-Five Dollars ($25) per rentable square foot
of the 765 Expansion Premises) (the “765 Expansion Allowance”). The 765
Expansion Allowance shall be disbursed in the same manner as the Base TI
Allowance under the applicable provisions of Article 5 of the Lease, including,
without limitation, the Disbursement Conditions, in order to finance
improvements to the 765 Expansion Premises consistent with the provisions of the
Lease and the Permitted Use (such improvements, the “765 Expansion
Improvements”). Tenant shall be responsible for performing and completing the
765 Expansion Improvements. Tenant shall pay Landlord a construction oversight
fee of two and one-half percent (2.5%) of the total cost of the Tenant
Improvements, including, without limitation, the 765 Expansion Allowance to the
extent disbursed to Tenant, which construction oversight fee may be paid out of
the 765 Expansion Allowance.
 
     6. Parking. The parties acknowledge that, in accordance with the Lease,
Tenant shall be entitled to its pro rata share of unreserved parking spaces with
respect to the 765 Expansion Premises.
 
     7. Termination Option. Tenant shall be entitled to terminate the Lease with
respect to the entire 765 Expansion Premises effective as of January 1, 2017;
provided that (a) Tenant provides Landlord with no less than nine (9) months’
prior written notice and (b) concurrently with such notice, Tenant pays to
Landlord an amount equal to One Hundred Twenty-Nine Thousand, Nine Hundred
Forty-Two Dollars (($129,942) based on Nineteen Dollars ($19) per rentable
square foot of the 765 Expansion Premises). If Tenant timely exercises its
option to terminate the Lease with respect to the 765 Expansion Premises, then
Tenant shall surrender the applicable Premises to Landlord on the applicable
surrender date in the condition required by the Amended Lease for surrendering
Premises upon the expiration. Time is of the essence with respect to the
exercise of the termination option granted in this Section.
 
     8. Lease Extension Options. From and after the Execution Date, the first
paragraph of Article 44 of the Lease is hereby deleted and replaced with the
following:
 
44. Option to Extend Term. Tenant shall have three (3) options (each, an
“Option”) to extend the Term of this Lease (and, in each case, the Term
Expiration Date) by five (5) years, in each case on the same terms and
conditions as this Lease, except as provided below. If Tenant desires to
exercise any Option, Tenant must do so by giving Landlord written notice of such
exercise at least one (1) year before the Term would otherwise expire. Tenant
may exercise its Option to extend the Term only as to any one or more of the
following: (a) the entire Retained Premises, (b) the entire New Whole Building
Premises, (c) the entire New Multiple Tenant Building Premises, (d) the Modified
Additional Premises, (e) the Swap Premises, (f) the Swing Premises, (g) each
full floor of the 755 Premises, and (h) the 765 Expansion Premises. If Tenant
fails to exercise an Option with respect to less than all of the Premises and
the time to do so has lapsed (or if a Retained Premises Early Termination or a
termination pursuant to a Swap Premises Termination Option has occurred), then
Tenant shall no longer have an Option with respect to those portions of the
Premises for which it failed to exercise an Option. Tenant’s Options for the
remaining Premises shall remain in full force and effect.
 
5
 

--------------------------------------------------------------------------------



     9. Condition of Premises. Except as otherwise provided herein, Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the 765 Expansion
Premises with respect to the suitability of the same for the conduct of Tenant’s
business. Tenant acknowledges that (a) it is generally familiar with the
condition of the 765 Expansion Premises, notwithstanding anything contained in
the Amended Lease to the contrary, agrees to take the 765 Expansion Premises in
its condition “as is” as of the applicable delivery date. Tenant’s taking of
possession of the 765 Expansion Premises shall, except as otherwise agreed to in
writing by Landlord and Tenant, conclusively establish that the same were at
such time in good, sanitary and satisfactory condition and repair.
Notwithstanding the foregoing, Landlord represents and warrants that the
Building Systems in the 765 Expansion Premises (and each Phase thereof) are, and
will be, as of the applicable commencement date for each Phase thereof, in good
working condition and that the 765 Expansion Premises (and each Phase thereof)
are adequately serviced by Utilities and other base building services.
 
     10. Insurance. From and after the Execution Date, the provisions of Section
22 of the Lease shall apply to all Buildings in which the Premises are located
at any time during the Term.
 
     11. Hazardous Materials. From and after the Execution Date, the second to
last sentence of Section 40.1 of the Lease shall be deleted and replaced in its
entirety with the following:
 
Landlord acknowledges that Tenant shall not be responsible for environmental
conditions or contamination now or hereafter existing on, under or in the Entire
Project, in the New Whole Building, in the New Multiple Tenant Building, in the
Retained Premises, in the Modified Additional Premises, in the Swap Premises, in
the 755 Premises, in the Swing Premises, or in the 765 Expansion Premises caused
by Landlord or tenants other than Tenant or by third parties in the Entire
Project prior to the Execution Date or after such date, or for environmental
conditions or contamination coming from off-site so long as Tenant, Tenant’s
Affiliates, its permitted sublessees or its agents did not cause or contribute
to such environmental conditions or contamination.
 
6
 

--------------------------------------------------------------------------------



     12. Broker. Each of Landlord and Tenant represents and warrants to the
other that it has not dealt with any broker or agent in the negotiation for or
the obtaining of this Sixth Amendment, other than Studley (“Broker”) on behalf
of Tenant, and each agrees to indemnify, defend and hold the other harmless from
any and all cost or liability for compensation claimed by any such broker or
agent, other than Broker, employed or engaged by it or claiming to have been
employed or engaged by it. Broker is entitled to a leasing commission in
connection with this Sixth Amendment, and Landlord shall pay such commission to
Broker pursuant to a separate agreement between Landlord and Broker, which
commission shall be calculated on the rentable square footage of the 765
Expansion Premises only.
 
     13. No Default; Authority; Non-Contravention. Each of Landlord and Tenant
represents, warrants and covenants that, to the best of its respective
knowledge, neither Landlord nor Tenant is in default of any of its respective
obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both), would constitute a default by either
Landlord or Tenant thereunder. Each of Landlord and Tenant further represents,
warrants and covenants that it has the full power and authority to execute,
deliver and comply with the terms of this Sixth Amendment, and doing so will not
conflict with or result in the violation of or default under any provision of
any agreement or other instrument to which it is a party.
 
     14. Effect of Amendment. Except as modified by this Sixth Amendment, the
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Sixth Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns. In the event of any conflict between the terms
contained in this Sixth Amendment and the Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the date hereof, the term “Lease” as used in the Lease shall mean the
Lease, as modified by this Sixth Amendment.
 
     15. Miscellaneous. This Sixth Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Sixth Amendment are included solely for
convenience and shall not be considered or given any effect in construing the
provisions hereof. All exhibits hereto are incorporated herein by reference.
 
     16. Counterparts. This Sixth Amendment may be executed in one or more
counterparts that, when taken together, shall constitute one original.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
7
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this Sixth
Amendment to Lease.
 

LANDLORD:   BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company  
  By:   /s/ Matthew McDevitt   Name: Matthew G. McDevitt Title: EVP, Real Estate
  TENANT:   REGENERON PHARMACEUTICALS, INC., a New York corporation     By: /s/
Murray Goldberg Name: Murray A. Goldberg   Title: Senior Vice President, Finance
& Administration and Chief Financial Officer    


--------------------------------------------------------------------------------



EXHIBIT A
 
765 Expansion Premises
 
 
 
[IMAGE]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------